OFFICE       OF THE A-i7’ORN”Y GHNEML             OF TEXAS
                         AUSTIN




                        al   school   board   ntxbcro.   2?i6   QU6S-



                 local school board 1owf~Uy
  use FJC&OO~ fnndc to ?ny t%6 manb6rshi:,
  ~~6s 0: the ;lGnbGrs of the local board
  in   the    Bin?,6   Ol'@XiiZ6tiOl.I?

        "c~fa the local so.h.001board lcv:iully
  ~$6 school -funds to py tha cxpcnsos      of
                             incident to 8l;d
  t!;e 10c:;l board zG?ib?baYs
  j.ncuryed by tha in t&&i ottondanoo UpOn
~OnOrabl6 Gerald Stookard, pa?,6 2




           Th6 JNl~OsES for Which th6 public fr66 school
      my be expended 826 S6t out in &tic16
I’untis                                         2627 of
Vcr&Gn'ti Amoteted  Civil Statutes, 03 follows:

           "'2h6 pl;blic free zchool functs shal.1
      hot be oXCcnd6d 6XO6pt f0r th6 folkowing
      purposes:

             "1. 'ihe State and cwhty ovnil6bl6
     funds iksll be used 6Xclusiv6ly for the
     .~.6:Jc--sr?t
                of tiscixr3' snd scnerintcndsnts~
   9 3ularis3, fh-23 Ccr takiq tie scho:cst:o
     cc29u3, and iaterznt cr. ::coneyborrow6
     on short ti:ae to psy aakrias of tenchers
     nnd aupcrintcSdcntS, v:hen theue sal,erias
     becOn due before .tiisschool funds for
     the current year becLx6 availabla; pro-
     vidcd that no loam for the g,ur?o~s     of
     p3p-znt    0:’ tcachre Sfdi  be paid out
     Of fund9 Ots6r than tkOSG fO2 the then
     cwrcnt yew.

             “2.    Local school L^und3 from district
      to+es, tuititrtlf6e3 of pupils not entitled
      to free    tuition     and other local   sources may
      56 used fcr t&o puri;ones enuuer~tod for
      Etuta end county funds c&d for purcha3izg
      appliances and supplies, for the paymnt
      of iscuranoe       prmiu.m,    Jc-aitors end other
      wployes,       for buying school sites, buying,
      building cd rcpairin6 end renting school
      houseS, und for other pur~oses~nocassory
      ir. the ccnduct of the public schools to
      be datzmined        by the Eoard.of Trustacs,
      the cocoum3        arid muchars for county districts
      to b6 epprcved by the county superlntcndeut;
      provided, that --hen  II    the !;tnte svailnbla school
      fund in any city OT district is SUffiCieht t0
      mintsin      the schools thereof in any year for
      UC least 6ight z!onths, end 1aaVG s SUlplUS,
      such suq~lus ,my b6 fxpended f-Or th6 >lWpoS63
      mentiOh6d her6iiL1*
Eonoroble C6rald Stockard,   >op.!e   3


           &?OtiOlI 1 Of Chapter 5 Ol' t&G t.CtE Of the
Fourth Csllad Faszion of the Torty-third Legislcture
(1931,) aC26d tha ~ollo~~i~~~section to said Article
2827:

            . “3.    X11
                     !.r.dcw,ndantschool districts
        hVi2,s   t’ithix
                     t&i= llr,its ZI city *:.eith
                                               a
     popu1n tion Of 160,000 Or aore accorC’lry,to
     the lnet preceding Padeyal c6nsus &ail,
     in addition to tin6 pov:ero nox possamad    by
     thez for the use a.xl exyerxiiture of 10~~21
     scho-01 3s.~~ srid Tcr the issuance of school
     bonds, be cxpr~.sr.lyauthorized and eqowred,
    .at the optios of the ~overnl~g    body of ozy
     such school distrlc t, in the bugin:: of school
     sitss ar,d/or nddit:ons to school sites o,?d
     in the buildir.: of Schcol hxses, to iSSU6
     aad delivar notes of the school district,
     neSotiablc or non-necotiabl6 in Torz, xpre-
     Senti%    all pr a part of the purchase price
     or cozt to the scXoo1 district of tka lend
     er,d/or build:>3 so purchased 02 built, sad
     to~3ecuro such notao by a vendor's lien
     i;zd/or deed of trust lien sp.aizst ouch lsnd
     and/or SuilEing, and, by resolution or order
     of tno g;overninc body of the school district
    mde at or before the delivery of such notes,
     to set csidc OI;~ c?,?propricteas a t,mst fund,
     agd the sole Xld O.Tiy fiil'ld,iOr t&6 ?ZyEIelit.
     of the prioci?al of and iotsreat on such
  -.notes such ;nrt 2nd portion of th6 local
     sc:;ool fur:As, levied 2nd collected by the
     school district 1~ that yasr k&/or subse-
     cl,u:nt yc3r6, m We governi%     body of the
     school district any detar.nlne, provided
     t23t in no event s;1011 the zg::(rejieteamunt
     of 10~~1 fjchool funcis z&t as1136 ir.or for any
     subseqient yecr, ten (10%) ner cent of tha
     locel sahool f\;nds collect& duriw mch
     year. H

           .QI sxaaination of Artiale 2627 discloses that
the::a is ;1o crpreso authority t0 US6 the ~?ubl.icfr66
school funds fo; the purnoses covered by Your quastlons.
?t is well settled that ihe powers of a schFo1 board to
expend public free 3chOO1 fUldS~ Or6 limited to the Pur-
EonoroblG     Gcrold   Stockorcl,        pags    1*




~o.si;sprGGcr:bed by tDa statutes, !i3rlioCer.IxldegGn-
aont School Distriot v. C. H. Pace and Erothcr, 48
Cow.
5 C. (2d) 913 (Coz111is6ionof A>peeln.)

          it is true that Article 2227 przsoribGs tnat
local school funds zxy be use6 "for other purposes noc-
essnry in the CO3duct of the public schools to bc dG-
tarnined by the Doord af TrustGG3.f* Under this provision
of the lm::, it has been held th3t tha board of t$ustecs
my, v:ithix certci.rllimits, exarcise a discretion as to
thy purT0sG.s for kiich the pub110 froc.sohool tinds my
bG expanded.   Yo%eley v. City of Dallp:s, 17 S., 7:. (26)
36 (Conmission of E.:Qeals.)
          Xc believe, hoxevm,    thet the school bocrd
is 113ited in the excrche    of its discration to "rur-
poaas ncccssery in the conduct Of the public sohools**,
and that tlce purposes ' hich are cet out ir.your ques-
tions do 3ot qsna within the statutory provasions.
ThGrG   is   fiOthiIl& t0     ir,diCFitG *diet thG     G%iGtGIKzG   Of   tha
stotc-wide     or~sniz3tion    school trustGe3 or their
                                    of
3oiti:qs in kztate-v&de conventions is 3ecGs1'azy in tho
coniluct of thu public schools. As you stat& in your
IcttGr, thG?G is no stotutory authority ?or the cres-
tioa of 5 state org3fiiz3tion of local sohool board ~GLu-
bars, and there is 20 statutory require.aent th3t thGy
bclonr? to oilchan orCynizetioo.      Xiiatever benefit night
accrue to the sohools through the zeabsr&ip          of the
school trustees ir.the stunts-wide orp2cizotion or their
att,.Xl&lZCG upon StGtG-Wi6G   5GGtiAF.5,  IVOUli! be r&illOtG
an6 indirect. :'ieare threforo       of tha opinion that
t&o 10~31 schoo: board CZ..O~ i3vZull:; USE SC:?OO~ fuads
to pay tlie :,enbe.shi:,dues of ‘the ambers Of ~the lOC3l
board in tlzostate orpnization,        nor can ths local
Gchool boerd 1wPilly      u%G School pnd3 to pGy thG EX-
yensas of t,holocal board mmbers        imidont to and in-
curred by thG3 in their attend&Doe upon iaeetings Of
the state org3nizat~on.

                                                Yours very truly